Citation Nr: 1031299	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-29 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida
 
 
THE ISSUES
 
1.  What evaluation is warranted for cervical arthritis as of 
August 1, 2006?
 
2.  What evaluation is warranted for lumbar arthritis as of 
August 1, 2006?
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1986 to July 2006.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), which awarded service connection for osteoarthritis of the 
cervical and lumbar spine and assigned a single 10 percent 
evaluation, effective August 1, 2006.
 
In March 2009 the Board determined that the Veteran should 
receive separate 10 percent evaluations for arthritis of the 
cervical spine and arthritis of the lumbar spine.  It then 
remanded the claims for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review. 
 
In a May 2010 rating decision, the RO awarded entitlement to 
service connection for radiculopathy of the right and left upper 
extremities, and assigned each disorder a noncompensable 
evaluation, effective January 19, 2010.  As this was a new grant 
of service connection, such issues are not part of the current 
claim, and there is no notice of disagreement in the claims file 
which would give the Board jurisdiction under Manlincon v. West, 
12 Vet. App. 238 (1999).
 
 
FINDINGS OF FACT
 
1.  Cervical spine arthritis is not manifested by forward flexion 
that is less than 30 degrees or a combined range of motion of 
170 degrees or less, nor is there muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
2.  Lumbar spine arthritis is not manifested by forward flexion 
of less than 60 degrees or a combined range of motion of 
120 degrees or less, nor is there muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an initial evaluation in excess of 
10 percent for cervical spine arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5242 (2009).
 
2.  The criteria for an initial evaluation in excess of 
10 percent for lumbar spine arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5242.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  As service connection for arthritis of the 
cervical spine and lumbar spine was granted in the rating 
decision on appeal, and an initial rating and effective date have 
been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), 
have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  
 
VA has fulfilled its duty to assist the Veteran.  VA obtained the 
Veteran's service treatment records.  It also provided him with 
examinations in February 2006 and January 2010.  As noted in the 
Introduction, the Board remanded these claims for additional 
development and adjudicative action, which included providing the 
Veteran with an examination.  That was the examination that was 
conducted in January 2010.  The Board had also requested that the 
RO determine whether the Veteran had received treatment for these 
disabilities and, if so, to secure any pertinent records.  In a 
March 2009 letter, the Appeals Management Center requested that 
the Veteran inform it of any treatment, either private or VA, 
that he had received for his service-connected disabilities.  The 
Veteran never responded.  The Board finds that the requirements 
of the March 2009 remand have been fulfilled.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  
 
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  
 
Analysis
 
The Veteran states that he believes his disabilities warrant 
higher evaluations than the RO assigned.  In the August 2006 
rating decision on appeal, the RO granted service connection for 
arthritis of the cervical and lumbar spine and assigned a single 
10 percent evaluation.  In March 2009, the Board determined that 
the Veteran was entitled to separate 10 percent evaluations for 
the cervical spine and lumbar spine.  The RO effectuated that 
grant in a May 2010 rating decision.  The issues whether these 
disabilities warranted an initial evaluation in excess of 
10 percent remains on appeal.  
 
Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 
4 (2009).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was 
held that the Francisco rule does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.  The analysis in this decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.
 
Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as a marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
When evaluating a loss of range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.
 
Both of the Veteran's disabilities are rated under Diagnostic 
Code 5003 and 5242 (degenerative arthritis of the spine).  Under 
that Diagnostic Code, degenerative arthritis is rated based upon 
the nature and extent of any limitation of motion.  
 
A general rating formula evaluates diseases and injuries of the 
spine based upon limitation of motion.  These criteria are 
controlling regardless whether there are symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  In this 
respect, a 20 percent evaluation is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  As to the 
cervical spine, a 20 percent evaluation is warranted when forward 
flexion of the cervical spine is greater than 15 degrees but not 
greater than 30 degrees or the combined range of motion of the 
cervical spine not greater than 170 degrees.  A 20 percent 
evaluation is also warranted when there is muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 38 C.F.R. § 4.71a.
 
Note (1): VA will evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Id.
 
Note (2): (See also Plate V.)  For VA compensation purposes, 
normal cervical motion is forward flexion, extension, and lateral 
flexion from zero to 45 degrees.  Normal left and right rotation 
is from zero to 80 degrees.  The normal combined range of motion 
for the cervical spine is 340 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.
 


A.    Cervical spine
 
After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to an initial evaluation in excess of 10 percent for 
cervical spine arthritis.  In order to warrant a rating in excess 
of 10 percent, the evidence must show that the Veteran's cervical 
arthritis is productive of a limitation of forward flexion of 
between 15 and 30 degrees.  At both the August 2006 and January 
2010 VA examinations, his flexion was full at 45 degrees.  The 
other ranges of motion were also full in that extension and 
lateral flexion were all 45 degrees and rotation was to 
80 degrees.  This means his combined range of motion was 
340 degrees in August 2006 and January 2010.  This is full range 
of motion.  None of the ranges of motion (flexion or combined) 
establish that the Veteran warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a.  Specifically,  the Veteran's flexion has not 
been limited to less than 30 degrees and his combined range of 
motion has not been 170 degrees or less.  
 
Additionally, there is competent evidence that the Veteran does 
not suffer from a cervical muscle spasm or guarding that has 
resulted in an abnormal spinal contour.  At the August 2006 and 
January 2010 examinations, the examiner specifically stated that 
there was no cervical tenderness or spasm.  In the January 2010 
examination, the examiner stated the Veteran had no cervical 
deformity.  Thus, the Veteran does not meet the criteria to 
warrant a 20 percent evaluation based upon this criteria.
 
The Veteran has been diagnosed with degenerative disc disease, 
and the RO has granted separate evaluations for subjective upper 
extremity tingling.  As noted above, the claims involving the 
neurological symptoms are not part of the current appeal.
 
In considering the DeLuca factors, the evidence of record does 
not establish that the Veteran has pain, fatigability, 
incoordination, and other such symptoms that are not contemplated 
by the current 10 percent evaluation.  See February 2006 and 
January 2010 VA examination reports.  In the February 2006 VA 
examination report, the examiner stated that the Veteran's joint 
function was not additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  In 
the January 2010 VA examination report, the examiner stated there 
was no painful motion, tenderness, spasm, edema, fatigability, 
lack of endurance, weakness or instability, except as noted, 
which was that the Veteran had pain at the extreme ranges of 
motion (which ranges were full range of motion).  Moreover, it 
bears repeating that under the regulation the general rating 
criteria are controlling regardless of whether there are symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a.
 
The symptoms presented by the Veteran's cervical spine arthritis 
are fully contemplated by the rating schedule.  In fact, the 
Veteran's flexion and combined range of motion are better than 
what is contemplated by the 10 percent evaluation.  There is no 
evidence his disability picture is exceptional when compared to 
other veterans with the same or similar disability.  There is 
evidence throughout the appeal that the Veteran's cervical spine 
pain did not necessitate frequent hospitalization and has not 
caused a marked interference with employment.  See February 2006 
and January 2010 VA examination report.  The Veteran stated at 
the January 2010 examination that he would have to miss a day of 
work here and there and would leave work early.  The Board finds 
that such is not indicative of "marked interference" with 
employment and is contemplated by the 10 percent evaluation.  38 
C.F.R. § 4.1 ("Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.").  Thus, the 
Board finds no evidence warranting a referral of this claim for 
extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 
(2008).
 
As such, entitlement to an initial evaluation in excess of 
10 percent for cervical spine arthritis is denied.  In view of 
the denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson.  
 


B.     Lumbar spine arthritis
 
After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
of entitlement to an initial evaluation in excess of 10 percent 
for lumbar spine arthritis.  In order to warrant a rating in 
excess of 10 percent, the evidence must show that the Veteran's 
lumbar spine arthritis is productive of limitation of forward 
flexion of the thoracolumbar spine between 30 and 60 degrees or a 
combined evaluation of 120 degrees or less.  The Veteran's 
flexion has been, at worst, 65 degrees, and his combined range of 
motion has been, at worst, 245 degrees.  For example, in February 
2006, his flexion was 90 degrees and his combined range of motion 
was 240 degrees.  See February 2006 VA examination report.  In 
January 2010, his flexion was 65 degrees and his combined range 
of motion was 245 degrees.  See January 2010 VA examination 
report.  None of the findings regarding a loss of forward 
thoracolumbar flexion or a loss of combined range of motion meet 
the criteria needed for a 20 percent evaluation under Diagnostic 
Code 5237.
 
Additionally, there is competent evidence that the Veteran does 
not muscle spasm or guarding that has resulted in an abnormal 
gait or abnormal spinal contour.  For example, in the February 
2006 VA examination report, the examiner stated muscle spasm was 
absent.  In the January 2010 VA examination report, the examiner 
stated there was no thoracolumbar spasm.  He added there was no 
deformity.  Thus, the Veteran does not meet the criteria to 
warrant a 20 percent evaluation based upon this criteria.
 
The Veteran has been diagnosed with degenerative disc disease, 
but the Veteran has specifically denied any radiating symptoms.  
For example, in the February 2006 VA examination report, the 
examiner stated the Veteran had no complaints of radiating pain 
on movement.  He added there were no objective signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  In the January 2010 VA examination report, the 
examiner stated the Veteran's low back disability was without 
radiculopathy symptoms and had a "normal neurological exam at 
this time."  There is no competent evidence to refute this 
clinical finding of no intervertebral disc syndrome to include 
the Veteran's own statements.
 
In considering the DeLuca factors, the evidence of record does 
not establish that the Veteran has pain, fatigability, 
incoordination, and other such symptoms that are not contemplated 
by the current 10 percent evaluation.  See February 2006 and 
January 2010 VA examination reports.  In the February 2006 VA 
examination report, the examiner stated that the Veteran's joint 
function was not additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  The 
examiner noted that there was "no functional impairment" from 
the low back disability.  In the January 2010 VA examination 
report, the examiner stated there was no painful motion, 
tenderness, spasm, edema, fatigability, lack of endurance, 
weakness or instability, except as noted, which was that the 
Veteran has pain at the extreme ranges of motion (which ranges 
were full range of motion).  Moreover, it bears repeating that 
under the regulation the general rating criteria are controlling 
regardless of whether there are symptoms such as pain, stiffness, 
or aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a.
 
The symptoms presented by the Veteran's lumbar spine arthritis 
are fully contemplated by the rating schedule.  In fact, the 
Veteran's flexion falls squarely into the 10 percent evaluation.  
His combined range of motion is actually better than what the 
10 percent evaluation contemplates.  There is no evidence his 
disability picture is exceptional when compared to other veterans 
with the same or similar disability.  There is also no evidence 
throughout the appeal that the Veteran's lumbar spine arthritis 
has necessitated frequent hospitalization, or has caused a marked 
interference with employment.  At the January 2010 VA 
examination, the Veteran reported that it reduced his 
productivity and efficiency, but did not affect his activities of 
daily living.  The 10 percent evaluation contemplates the 
Veteran's loss of productivity and efficiency.  See 38 C.F.R. § 
4.1.  At the January 2010 examination, the Veteran also reported 
he had not gone to any emergency rooms or been hospitalized for 
this disability.  Thus, the Board finds no evidence warranting a 
referral of this claim for extraschedular consideration.  Thun v. 
Peake, 22 Vet. App. 111 (2008).
 
As such, entitlement to an evaluation in excess of 10 percent for 
lumbar spine arthritis is denied.  In view of the denial of 
entitlement to an increased evaluation, the Board finds no basis 
upon which to predicate assignment of "staged" ratings pursuant 
to Fenderson.  
 
C.     Conclusion
 
Finally, the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to an initial evaluation in excess of 10 percent for 
cervical spine arthritis is denied.  
 
Entitlement to an initial evaluation in excess of 10 percent for 
lumbar spine arthritis is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


